Citation Nr: 0923441	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture, right middle 
finger, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture, right index 
finger, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a fracture, right ring finger.

4.  Entitlement to service connection for a right hand 
condition, other than the residuals of fractured fingers. 

5.  Entitlement to service connection for a right arm 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to 
February 1953 and October 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted an increased evaluation of 10 
percent for the Veteran's residuals of a fracture, right 
middle finger, effective from February 1, 2007, and denied 
the remaining benefits sought on appeal.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

A video conference hearing was held in March 2009, with the 
Veteran sitting at the Cleveland RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The issues of entitlement to service connection for a right 
hand disorder and a right arm disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a fracture, right middle 
finger, are not manifested by favorable or unfavorable 
ankylosis.

3.  The Veteran's residuals of a fracture, right index 
finger, are not manifested by favorable or unfavorable 
ankylosis.

4.  The Veteran's residuals of a fracture, right ring finger, 
are not manifested favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's residuals of a fracture, right middle 
finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5229 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's residuals of a fracture, right index 
finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5229 (2008).

3.  The criteria for a compensable evaluation for the 
Veteran's residuals of a fracture, right ring finger, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a May 2008 letter notified the Veteran of the 
above requirements.  However, this letter was received after 
the initial adjudication of the Veteran's claim in May 2007.  
In certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Shinseki v. Sanders, 556 U.S. - 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson 487 F.3d 881, 887 (Fed. Cir. 2007); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Federal Circuit indicated that this 
was not an exclusive list of ways that error may be shown to 
be non prejudicial.  See Sanders, 487 F.3d 881.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the May 2008 
letter was issued, in September 2008, a supplemental 
statement of the case (SSOC) was issued.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  The Veteran was also afforded a VA examination in 
May 2007 in connection with his increased rating claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Limitation of motion of the fingers is rated under Diagnostic 
Codes 5228 to 5230 (2008).  Under Diagnostic Code 5228, 
limitation of motion of the thumb warrants a 20 percent 
disability rating for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, warrants a 10 
percent evaluation for both the major and minor thumb.  A gap 
of less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a noncompensable evaluation.

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger warrants a maximum 10 percent disability 
rating for a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees, warrants a noncompensable evaluation.

Under Diagnostic Code 5230, any limitation of the ring or 
little finger warrants a noncompensable evaluation.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to an increased rating for his residuals of a 
fracture, right middle and index fingers, or a compensable 
evaluation for his residuals of a fracture, right ring 
finger.  In this regard, the Veteran has not been shown to 
have favorable or unfavorable ankylosis of any digits, or any 
limitation of motion of the thumb.  

The Veteran underwent a VA examination in May 2007.  At that 
examination, the Veteran complained of having constant pain 
in the right hand and fingers.  Upon physical examination, 
the examiner noted that no ankylosis of the index, middle or 
ring fingers on the right hand.  The Veteran did have some 
tenderness at the DIP and PIP joints, and he was unable to 
touch the palmar crease of the right hand with the digits.  
He came within one inch of touching the palm.  He did have 
some decreased strength.  He was able to touch his thumb to 
all of the digits of the right hand, but did have a grade 4 
out of 5 strength compared to the left, which was a grade 5 
out of 5.  The Veteran did have some difficulty writing with 
a pen, pushing and pulling movements, and gripping movements 
were all decreased strength.  The PIP joints on the index 
finger, middle finger and ring finger showed flexion from 
zero to 60 degrees, but he could not go beyond that, and it 
did cause increased pain.  The DIP joints showed flexion from 
zero to 50 degrees, but he could not go beyond that and it 
did cause increased pain.  Range of motion testing was done 
both actively and passively.  The Veteran also had some 
tenderness over the metacarpal phalangeal joints of the 
index, middle and ring fingers.  The examiner stated that 
range of motion was limited from zero to 70 degrees, but that 
the Veteran could not go beyond that.  Repetitive motion did 
increase pain, but there was no change in weakness, 
fatigability or incoordination.  The examiner diagnosed the 
residuals of fractures to the index, middle and ring fingers 
of the right hand with decreased range of motion.  X-rays of 
the right hand were also reviewed, which showed osteopenia 
and joint space narrowing involving the metacarpophalangeal 
joints.  

As was noted above, the Veteran is currently in receipt of 
the maximum ratings for limitation of motion of individual 
digits for the index, middle and ring fingers.  The Board has 
also considered whether an increased evaluation would be in 
order under other relevant diagnostic codes.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Nonetheless, as was noted above, the May 2007 VA examiner 
stated that physical examination of the Veteran's right 
index, middle and ring fingers revealed that no ankylosis was 
present.  Similarly, no limitation of motion of the thumb was 
noted.  Therefore, a higher disability rating pursuant to 
Diagnostic Codes 5220 to 5228 is not warranted.  

Furthermore, the Board notes that in evaluating 
musculoskeletal disabilities, the VA may grant a higher 
rating in cases in which functional loss due to pain, 
weakened movement, excess fatigability, or incoordination is 
demonstrated, and those factors were not considered in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also, DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
However, where a musculoskeletal disability is currently 
evaluated at the highest rating available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Codes 5229 and 5230, the analysis required by 
DeLuca, supra, would not result in a higher scheduler rating.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of fractures of the right index, middle and ring 
fingers is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected residuals of fractures of the index, middle and 
ring fingers has caused frequent periods of hospitalization 
or marked interference with his employment.  In this regard, 
at the May 2007 VA examination, the examiner noted that the 
Veteran was retired, and no hospitalizations were noted.  
Thus, the evidence of record did not indicate, nor did the 
Veteran contend, that he had marked interference with 
employment due solely to his service- connected residuals of 
fractures of the right index, middle and ring fingers.  
Additionally, the Board finds that the rating criteria to 
evaluate the residuals of fractures to the right index, 
middle and ring fingers reasonably describe the claimant's 
disability level.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a fracture, right middle finger, 
currently rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected residuals of a fracture, right index finger, 
currently rated as 10 percent disabling, is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a fracture, right ring finger, is 
denied.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In this case, the Veteran has claimed entitlement to service 
connection for a right hand disorder and a right arm 
disorder, to include as secondary to his service-connected 
residuals of fractures to the right index, middle and ring 
fingers.  The Board finds that a VA examination and medical 
opinion is necessary prior to further appellate consideration 
of these claims.  38 C.F.R. § 3.159(c)(4).  Applicable law 
requires VA to deem an examination necessary to adjudicate a 
claim for service connection when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but, the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It 
further noted that an indication that a current disability 
"may" be associated with service is a low threshold.  Id. 

Here, a VA medical examination and opinion have not been 
obtained in connection with the Veteran's claims for service 
connection for a right hand or right arm disorder.  Although 
the Veteran's service treatment records do not contain any 
complaints, diagnosis or treatment of a right arm disorder, 
they do note the above-mentioned fractures to the Veteran's 
right index, middle and ring fingers.  In addition, a July 
1952 service treatment record notes that the Veteran 
experienced stiffness in his right hand.  He also testified 
at his March 2009 hearing that he experienced tremors in his 
right hand and problems with his right arm, which he believed 
were related to the incident during service.  The Board notes 
that the Veteran is competent to testify about what he has 
experienced, i.e. that he has experienced tremors and pain in 
his right hand and right arm.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  As such, the Board finds that there is evidence of 
an event or injury during service, a current disability, and 
an indication that the current disability may be related to 
the in-service event.  See McLendon, supra.  However, the 
Board also finds that there is insufficient evidence to 
decide the claim.

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran's right arm and right hand disorders are 
etiologically related to his active service, to include 
whether such disorders were caused or aggravated by his 
service-connected residuals of fractures to the right index, 
middle and ring fingers. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, extent, and 
etiology of any right hand or right arm 
disorders that may be present, to include 
whether any such disorder was caused or 
aggravated by the Veteran's service-
connected residuals of fractures to the 
right index, middle and ring fingers.  The 
claims folder, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and a report of the examination 
should include discussion of the Veteran's 
medical history, to include his injury to 
the right hand and fingers during service, 
and his current treatment records.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any diagnosed right hand 
or right arm disorder is etiologically 
related to the Veteran's active service, 
to include whether such disorder to 
include whether any such disorder was 
caused or aggravated by the Veteran's 
service-connected residuals of fractures 
to the right index, middle and ring 
fingers.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


